Title: To Thomas Jefferson from Nathaniel Burwell, 24 June 1792
From: Burwell, Nathaniel
To: Jefferson, Thomas



D Sir
Carter’s Grove 24th. June 1792

Yours of the 15th. Instant I have recieved, and in answer thereto, do with pleasure inform you, that Mr. Paradise’s Papers were funded last fall, and that on the receipt of a letter from his Trustees last March, the Stock was immediately sold @ 18/6 in the pound and produced in the whole about £920 Currency; but as the transfer could not be made, without a particular Power of Attorney for that purpose, the purchaser agreed to wait till such a power could be got from England: the letter from the Trustees directing the Sale of the Stock was dated the 9th. August 1791, but did not get to my hands till March, owing to its having been directed to Nathl. Burwell King William County; all these circumstances I have informed the Trustees of, and mentioned that I expected to remit them this summer, (including the Money arising from the sale of the Stock) about sixteen or seventeen hundred pounds currency, and about thirty hogsheads of Tobacco, but I fear, as We shall not get so much per Barrel for the Corn as I expected, that We shall fall somewhat short of that Sum, however the remittance will be very considerable: I shall be happy to hear from you at any time on  Mr. Paradise’s business, or on any other subject. I am D Sir yr hule Serv.

Nathl. Burwell

